Appellate Case: 21-6170     Document: 010110707551       Date Filed: 07/08/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                             July 8, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ERIKA JACOBS,

        Plaintiff - Appellant,

  v.                                                         No. 21-6170
                                                      (D.C. No. 5:21-CV-00055-C)
  OKLAHOMA TAX COMMISSION,                                   (W.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       Erika Jacobs, proceeding pro se, appeals from the district court’s dismissal of

 her suit against the Oklahoma Tax Commission (OTC). Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

       Ms. Jacobs was a part-year resident of Oklahoma in 2018 and 2019. She filed

 tax returns and paid Oklahoma income taxes for both years. But the OTC disagreed

 with her calculations of what she owed, asserting that (1) for the 2018 tax year, she



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-6170    Document: 010110707551        Date Filed: 07/08/2022      Page: 2



 owed an additional $25, and (2) for the 2019 tax year, she was not entitled to the

 $209 refund she claimed, and she owed another $134.

       Ms. Jacobs filed suit against the OTC in federal court, complaining that the

 OTC had recalculated her taxes. For relief, she asked the court to order the OTC to

 issue her a $209 refund for the 2019 tax year and to declare her taxes paid in full for

 the 2018 tax year. Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the district court

 dismissed the suit without prejudice because “[a]t its core, [the] case challenge[d] a

 determination of her tax liability by the State of Oklahoma,” R. at 30, and therefore it

 was barred by the Tax Injunction Act (TIA), 28 U.S.C. § 1341.

       We review the dismissal order de novo. See Chamber of Com. of U.S. v.

 Edmondson, 594 F.3d 742, 760-61 (10th Cir. 2010) (de novo review of applicability

 of TIA); Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007) (de novo review of

 dismissal under § 1915(e)(2)(B)(ii)). Because Ms. Jacobs proceeds pro se, we

 construe her filings liberally. See Diversey v. Schmidly, 738 F.3d 1196, 1199

 (10th Cir. 2013).

       Ms. Jacobs asserts the district court erred in dismissing her suit because (1) the

 court had federal-question jurisdiction under 28 U.S.C. § 1331, and (2) the action

 was not barred by the TIA. But the TIA may apply even where a complaint suggests

 federal-question jurisdiction. See Brooks v. Nance, 801 F.2d 1237, 1239 (10th Cir.

 1986) (“Basing a complaint upon alleged violation of civil rights . . . or of the

 Federal Constitution will not avoid the prohibition contained in Section 1341.”



                                             2
Appellate Case: 21-6170     Document: 010110707551         Date Filed: 07/08/2022     Page: 3



 (internal quotation marks omitted)). Because Ms. Jacobs’ second argument is

 dispositive of the appeal, we need not address her first argument.

        The TIA provides that “[t]he district courts shall not enjoin, suspend or

 restrain the assessment, levy or collection of any tax under State law where a plain,

 speedy and efficient remedy may be had in the courts of such State.” 28 U.S.C.

 § 1341. This provision “erects a broad barrier to the jurisdiction of federal courts.”

 Chamber of Com., 594 F.3d at 761; see also Marcus v. Kan. Dep’t of Revenue,

 170 F.3d 1305, 1309 n.2 (10th Cir. 1999) (“In accordance with . . . Supreme Court

 precedents, we treat the Tax Injunction Act as a bar to federal jurisdiction over cases

 involving the enjoinment, suspension, restraint, levy, or collection of taxes imposed

 by states.”). And the TIA bars not only injunctive relief, but also declaratory relief

 and damages suits regarding state tax matters. See Marcus, 170 F.3d at 1309;

 Brooks, 801 F.2d at 1239.

        Ms. Jacobs’ complaint requests that the district court order the OTC to issue

 her a refund for the 2019 tax year and to declare her tax liabilities as paid in full for

 the 2018 tax year. Thus, the suit plainly seeks to enjoin or restrain the assessment,

 levy, and collection of Oklahoma income tax from Ms. Jacobs for those tax years.

 Further, this court previously has determined that Oklahoma’s state courts provide a

 plain, speedy and efficient remedy for tax disputes. See Hill v. Kemp, 478 F.3d 1236,

 1253-54 (10th Cir. 2007) (“We have heard no convincing reason to suppose that

 Oklahoma fails to provide its citizens sufficient process for challenging its tax laws;

 very much to the contrary.”); Cities Serv. Gas Co. v. Okla. Tax Comm’n, 656 F.2d

                                              3
Appellate Case: 21-6170     Document: 010110707551         Date Filed: 07/08/2022   Page: 4



 584, 587-88 (10th Cir. 1981) (concluding that Oklahoma’s judicial remedy for tax

 disputes sufficed to support application of the TIA). Accordingly, the TIA deprived

 the district court of jurisdiction to hear the case.

        We affirm the district court’s dismissal of Ms. Jacobs’ complaint.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                              4